Citation Nr: 0904253	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a hernia.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955, including service in Korea during the Korean Conflict.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2004 rating decision 
in which the RO, in pertinent part, declined to reopen a 
claim for service connection for residuals of a hernia.  

Although the veteran was scheduled for a Central Office (CO) 
Board hearing in October 2007, he failed to appear.  The 
hearing notice was not returned as undeliverable, and no 
further communication was received from the veteran regarding 
the hearing request or his failure to appear.  Thus, the 
hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704 
(2007).

In a November 2007 decision, the Board, in pertinent part, 
reopened the veteran's service-connection claim for residuals 
of a hernia and remanded it for additional development to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  It is now before the Board for additional appellate 
consideration.


FINDING OF FACT

There is no competent and persuasive medical evidence of 
record establishing that a hernia was incurred in, or 
aggravated by, service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
residuals of a hernia are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VA's notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2003 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  Hence, the pre-rating letter met Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

While the veteran was not provided notice until March 2006 as 
to how disability ratings and effective dates are assigned 
(if service connection is granted), or the type of evidence 
that impacts these types of determinations, on these facts, 
the RO's omission in this regard is not shown to prejudice 
the appellant.  Because the Board's decision herein denies 
the veteran's claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's DD Form 214, post-service private physicians' 
statements and medical records, VA treatment records, and 
reports of VA examinations.  An October 2003 private 
treatment record reflects that the veteran had requested 
records from 1994, but that doctor's office was unable to 
locate the other chart.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the appellant.  In compliance with the Board's 
remand, in a December 2007 letter, the AMC not only asked the 
veteran to identify all healthcare providers that may have 
treated him for residuals of a hernia since service, but also 
asked him to provide statements from persons who knew him 
when he was in service and knew of any disability he had 
while on active duty.  However, the veteran did not respond.  

In addition, the Board notes that a review of the claims file 
shows that the veteran's service treatment records are 
unavailable and presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Attempts to 
reconstruct and/or obtain them were unsuccessful.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (where the veteran's service treatment 
records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the AMC, the claimant has been notified and made aware of 
the evidence needed to substantiate the underlying service-
connection claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the matter 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  [Parenthetically, the Board 
notes that, in McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.]

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 C.F.R. § 
3.303(a).  

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  Here, at a March 2008 VA psychiatric 
follow-up, the veteran reported that, during the Korean War, 
he was a heavy equipment operator, bulldozers and trucks/non-
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable in this case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Also, where, as here, the 
claimant's service treatment records have been destroyed or 
lost, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for residuals 
of a hernia is not warranted.
 
The veteran contends that, while serving in Korea, he was hit 
in the stomach with a 55-gallon drum; that he went to the 
medic and was sent to bed; and that the next day the medic 
told him that the accident caused a hernia and that as long 
as the veteran could live with it that he did not need to 
have it repaired.  The veteran maintains that it now bothers 
him all the time.

The earliest private treatment records in the claims file are 
dated from November 1992 to October 1993, and show treatment 
for low back pain, for depression and for hypertension.  In 
December 1993, VA received the veteran's original claim for 
service connection for a hernia, along with a private 
physician's statement about treatment of the veteran's 
ankles.  

During a June 1994 VA general medical examination, the 
veteran reported a history of ventral hernia during the 
period of the Korean War.  On examination, he had a slight 
ventral hernia on standing, which disappeared on lying and on 
sitting; otherwise, there was no evidence of any hernia.  The 
diagnoses included mild ventral hernia.

By a January 1995 rating decision, service connection was 
denied because, in the absence of service treatment records 
and without review of such records, VA was unable to 
establish service connection.

Following complaints of gastrointestinal bleeding and anemia, 
a March 2001 private hospital report of an 
esophagogastroduodenoscopy (EGD) with biopsy resulted in 
diagnoses of a hiatal hernia, reflux esophagitis, gastric 
polyps (with the removal of 6) and gastritis.  Subsequent 
private treatment records confirm the presence of a ventral 
hernia in April 2006.

VA outpatient treatment records from March 1995 to September 
2008 fail to show treatment for a hernia.  However, a March 
1995 VA hospital report did reflect that, at the time of 
admission for a sleep study, the veteran's abdomen was 
positive for a small ventral hernia, reducible.

Here, it is clear that the veteran has been diagnosed with a 
hernia (either ventral or hiatal).  However, there is no 
competent medical evidence showing that a hernia was shown in 
service.  The first diagnosis of any type of hernia was in 
1994, nearly 40 years after the veteran's discharge from 
service.  Although the veteran was asked to provide lay 
statements or medical records showing that he sustained a 
hernia in service and a continuity of symptomatology, he did 
not respond to the December 2007 request.  The passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the veteran's claimed disability 
and service.  Although there is a notation of the veteran's 
self-reported history of alleged treatment in service of a 
hernia during VA examination in June 1994, there is no 
probative medical evidence linking a hernia to service.  Any 
statements of the veteran that he had sustained the claimed 
disability as a result of an alleged in-service injury are 
not transformed into "competent medical evidence" merely 
because the transcriber of the statements happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, there is no medical opinion of record 
linking a hernia to active service.

In addition to the medical evidence, the Board has considered 
the veteran's written assertions that the claimed disability 
is the result of an in-service injury; however, none of this 
evidence provides a basis for allowance of the claim.  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as diagnosis of or the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under the circumstances of this case, the Board finds that 
the veteran's claim for service connection must be denied.  
In reaching the decision to deny the claim on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for residuals of a hernia is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


